Citation Nr: 1608792	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a disability manifested by light sensitivity, claimed as eye sensitivity.  

4. Entitlement to service connection for an equilibrium disability. 

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to November 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In July 2014, the Veteran testified regarding the matter of entitlement to sleep apnea at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In a November 2014 decision, the Board denied the issue of entitlement to service connection for sleep apnea.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in July 2015, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's November 2014 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

The issues of entitlement to service connection for tinnitus, a disability manifested by light sensitivity, an equilibrium disability, and whether new and material evidence has been presented to reopen a claim of entitlement to PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran's obstructive sleep apnea is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As was noted in the Introduction section above, the JMR identified specific deficiencies in the development of the claim on appeal.  As is discussed in the decision below, such deficiencies were addressed.   In this case VA's duty to assist and all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


In implementing the JMR, the Veteran was provided a Veterans Health Administration (VHA) medical opinion in November 2015.  This medical opinion was adequate because, along with the other evidence of record, sufficient information to decide the appeal is now of record and provides a sound basis for a decision on the Veteran's appeal.  The medical opinion was based on review of the Veteran's medical records by a VHA physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts entitlement to service connection for obstructive sleep apnea.  Specifically, he avers in his July 2014 Board hearing that he had sleeping problems in the military from day one of basic training.  He alleges his current sleep apnea could be related to abnormal sleep patterns in service related to shift work.  He explained that he was an automatic data telecommunication specialist and would work 12 hour days for four weeks, then 12 hour night shifts for four weeks.  He never had an eight to five job in the military.  He added that he continued to do shift work after service.  

Service treatment records demonstrate no instance of sleep apnea, sleep disturbance, or any other manifestation that could be attributable to sleep apnea.

A July 1998 VA treatment record notes the Veteran denied fatigue, tiredness, snoring at night, walking up at night with shortness of breath, palpitations, trouble sleeping, and shortness of breath within the past three months.  

The first post-service medical record documenting any sleep problems was in an October 2000 mental health clinical consult, at which time the Veteran reported that he had a 14 year history of poor sleep that had worsened in the past ten months.  The diagnosis was primary insomnia.

A November 2006 private treatment record notes the Veteran reported that since he entered the military in 1986, he has had trouble sleeping.  He reported difficulty falling asleep at night and frequent awakenings.  He snored quite loudly and reported his girlfriend had noticed him stop breathing in his sleep.  

The first post-service medical record documenting the Veteran's sleep apnea was in February 2007, at which time the Veteran underwent a sleep study and was found to have severe obstructive sleep apnea.  The Veteran underwent another sleep study in October 2008 and was found to have obstructive sleep apnea and sleep related hypoxemia.

In May 2010 the Veteran submitted a statement from his parents that notes they spoke to the Veteran many times on the phone throughout his military career and the Veteran would state that he was having difficulty sleeping due to his rigorous training for up to 16 hours a day.  They further stated they witnessed the difficulty the Veteran had while sleeping when he was home on leave.  His mother told him that she heard him snoring quite loudly several times.  

A May 2010 statement from his private medical provider Dr. J.Z., Ph. D. states he examined the Veteran's February 2007 sleep study report and concluded that the Veteran had severe obstructive sleep apnea/hypopnea and the condition may be associated with significant morbidity.  He further states "definite consideration should be made towards increasing his service connected disability benefits."

The Veteran also submitted a May 2010 written statement from registered polysomnographic technologist V.G. that states she reviewed the Veteran's polysomnogram reports.  She writes that "statistically, it has been shown that individuals who work late night shifts suffer from a greater degree of sleep deprivation.  It has also been shown that rotating shifts increase that degree of sleep deprivation."  She further states the Veteran had no sleeping problems prior to entering the Army in 1986.  The statement concludes with the following:  

Professionally I can say that working shift work is a major cause of Obstructive Sleep Apnea, also if someone has Obstructive Sleep Apnea, it is not treated; working shift work will make it worse, and can add additional damage to the airway as well as other health issues. As for [the Veteran], it is my professional option [sic] that working rotating shifts definitely exacerbated any Obstructive Sleep Apnea he may have had and definitely contributed to any additional health issue he may now be experiencing.

The Veteran further submitted another August 2015 statement from Dr. J.Z., Ph. D. that states the Veteran's February 2007 sleep study report had been examined, which indicated severe obstructive sleep apnea/hypopnea.  The Veteran's military occupation required him to work shift work, "changing from days to mids to graveyards at 2 weeks at a time for over 5 years."  In talking with the Veteran's parents, they were both "adamant" that the Veteran never had any sleep issues from birth to the time he left for the Army in 1986.  Dr. J.Z. further notes:

In addition to his sleep apnea problem, [the Veteran] also worked nights as a civilian sleep technician for 2 years.  This put him at risk for developing Shift Work Sleep Disorder a condition wherein he may be sleepy during work hours at night as a sleep tech.  This condition also may make it difficult for him to sleep during the day, when most people are awake.  Shift Work Sleep Disorder may exacerbate the daytime sleepiness associated with OSAH [obstructive sleep apnea/ hypopnea] making it more difficult for the Veteran to stay awake during night-time work hours. 

Dr. J.Z. concluded that the Veteran "may have Shift Work Sleep Disorder caused by shift work, days, mids, and graveyards."  Additionally, "in my professional opinion, very serious consideration should be made towards granting an increase to [the Veteran's] Disability and be granted full Social Security Disability benefits."  

Pursuant to the July 2015 JMR, the Board obtained the VHA medical expert opinion in November 2015, which addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's medical records and the May 2010 written statement from V.G., the VHA opinion observed the Veteran never had an overnight polysomnography during service, thus "I will not be able to say whether he had sleep apnea or not with absolute certainty.  However, it less likely he had sleep apnea during the service time."  It was explained that there was no documented sleep related difficulties in-service or medication for insomnia, in a July 1998 VA treatment record the Veteran himself stated he did not have sleep trouble in the three months preceding, the first document to show sleep problems was in 2000, he was diagnosed with sleep apnea in 2007, and he gained weight during and after service.  Additionally, his diagnosis of sleep apnea was made 16 years after service and "[p]revalence of sleep apnea was shown to progressively increase with age."  Also, "subjects who did not have sleep apnea when subjected acute sleep deprivation did not show increase in respiratory disturbance index, in other words sleep apnea was not induced because of sleep deprivation."  The VHA opinion continued to note there was no evidence in the literature to prove cause and effect of sleep apnea secondary to shift work.  "At the best we know that in certain sub set of patients with sleep apnea, shift work may worsen their apnea/hypopnea during their day time sleep. . . I do not have evidence in the literature to state that shift work by itself as a major cause of objective sleep apnea."  It was opined that the Veteran's obstructive sleep apnea was not incurred during service and is not a result of or aggravated by his rotating shift work during service time; rather, the Veteran developed clinically significant sleep apnea may years after service, possibly related to continued weight gain and age.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.   In particular, the Board finds the most probative evidence to be the VHA opinion, which provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources.  

While the Veteran and his parents assert his sleep apnea began in-service, service treatment records are silent for any complaints relating to the Veteran's sleeping.  The lack of any noted sleep problems in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include runny nose, sore throat, cough, diarrhea, dizziness, weakness, chills, fever, muscle aches, and allergies.

Moreover, in a July 1998 VA treatment record, the Veteran denied fatigue, tiredness, snoring at night, walking up at night with shortness of breath, palpitations, trouble sleeping, and shortness of breath within the past three months.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Additionally, post-service medical records are silent as to any indication of obstructive sleep apnea until 2006/2007, 15 years or more after separation from service.  A significant lapse in time between active duty service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran and his parents have made statements that the Veteran had sleep apnea symptoms beginning in-service, these statements are inconsistent with the Veteran's lack of reporting any such symptoms for so many years following separation from service.  

While the Veteran asserts in his July 2014 Board hearing that his current sleep apnea could be related to abnormal sleep patterns in service related to shift work, the Board finds the Veteran is not competent to conclude that he developed obstructive sleep apnea due to shift work in-service.  Determinations of the etiology of a sleep disorder are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  While the Veteran is not competent to address complex medical questions at issue in the instant claim, he has submitted medical evidence supporting this contention, which will be discussed below.

The Board acknowledges the polysomnographic technologist V.G. generally states that "shift work is a major cause of obstructive sleep apnea."  However, no rationale was provided to explain how such shift work would result in the physiological changes necessary to cause an obstruction of the respiratory system.  The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Moreover, opinions by V.G. and Dr. J.Z., Ph.D. in August 2015 do not actually opine that the shift work caused the Veteran's obstructive sleep apnea; rather in direct relation to the Veteran's situation, V.G opines that "[a]s for [the Veteran], it is my professional option [sic] that working rotating shifts definitely exacerbated any Obstructive Sleep Apnea he may have had and definitely contributed to any additional health issue he may now be experiencing."  Additionally, Dr. J.Z. opines that "[i]n addition to his sleep apnea problem, [the Veteran] also worked nights as a civilian sleep technician for 2 years.  This put him at risk for developing Shift Work Sleep Disorder . . . Shift Work Sleep Disorder may exacerbate the daytime sleepiness associated with OSAH making it even more difficult for him to stay awake during night-time work hours."  These opinions, rather than stating that the obstructive sleep apnea was incurred in or caused by service, appear to suggest that shift work may have aggravated pre-existing obstructive sleep apnea.  The Board observes that such findings are completely unexplained in the context of this case and may be based on a false factual predicate, as the Veteran has consistently maintained - and is in fact central to - his contention that his symptoms of obstructive sleep apnea did not begin until he started active duty service.  Indeed, both V.G. and Dr. J.Z.'s statements are contradictory on this point in that V.G. recounts that the Veteran "had no sleeping problems prior to entering the U.S. Army in 1986," and Dr. J.Z. notes that in talking with the Veteran's parents, they were both "adamant" that the Veteran never had any sleep issues from birth to the time he left for the Army in 1986.  

As such, the Board finds the evidence weighs against a finding that the Veteran has obstructive sleep apnea related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.



ORDER

Service connection for obstructive sleep apnea is denied. 


REMAND

The claims of entitlement to service connection for tinnitus, a disability manifested by light sensitivity, an equilibrium disability, and whether new and material evidence has been presented to reopen a claim of entitlement to PTSD and bilateral hearing loss must be remanded because the Veteran timely expressed disagreement, in December 2014, with the rating decisions rendered in March 2014 and August 2014.  However, the RO did not issue a statement of the case on these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for tinnitus, a disability manifested by light sensitivity, an equilibrium disability, and whether new and material evidence has been presented to reopen a claim of entitlement to PTSD and bilateral hearing loss.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


